DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-12, filed 02/18/2022, with respect to the drawing objections, 112 rejections, 102 rejections, and 103 rejections have been fully considered and are persuasive.  The drawing objections, 112 rejections, 102 rejections, and 103 rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-3, 5-14, 16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 12, the prior art of record fails to disclose, teach, or fairly suggest an impact tool comprising at least one sensor configured to detect a position of the hammer jaw relative to the anvil jaw; and a control unit configured to: detect that the hammer jaw and the anvil jaw are in a topping state, and incident to said detection of the topping state, generate a signal for moving the hammer jaw to disrupt the topping state.  The prior art of record that comes closest to teaching these limitations is Watanabe (US 2002/0060082), Nishikawa (US 2017/0144278), and Bartoszek (US 2015/0165604).  Watanabe, Nishikawa, and Bartoszek all teach an impact tool comprising at least one sensor configured to detect a position of the hammer jaw relative to the anvil jaw and a control unit.  However, Watanabe, Nishikawa, and Bartoscek all fail to teach the control unit configured to detect that the hammer jaw and the anvil jaw are in a topping state, and incident to said detection of the topping state, generate a signal for moving the hammer jaw to disrupt the topping state.  Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.
Regarding claims 2-3 and 5-11, claims 2-3 and 5-11 are allowed because they depend from allowed claim 1.
Regarding claims 13, 14, and 16, claims 13, 14, and 16 are allowed because they depend from allowed claim 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731